By the Court,

Savage, Ch. J.
The fourth section of the act concerning costs subjects a plaintiff in a personal action to costs unless he recovers $50, but it excepts the action of slander, and certain other actions. In an action for slanderous words, if the damages are assessed under $50, the plaintiff, by the sixth section of the act, can recover no more costs than damages. This section, however, is limited to the species of slander specified in it, and does not extend to libels or to slander of title. (Cro. Car. 140. Willes, 438. 2 Tidd, 878.) We have accordingly held, where a plaintiff' in an action for a libel recovered less than $50, that he was entitled to full costs, (1 Cowen, 415 ;) and upon the same principle the plaintiff here is entitled to full costs. This was an action of slander coming within the proviso of the fourth section; consequently, under the first section of the act giving costs in every action where damages are recovered, the plaintiff is entitled to costs; and not being deprived of them by the fourth section, nor limited in their amount by the sixth section, he is entitled to full costs.
*441Nor does the justice’s court act interfere with this conclusion. This act, (Statutes, vol. 6, c. 294, § 33,) denies costs to a plaintiff failing to recover in a court of record a sum exceeding #50, provided the suit might have been brought be-for e a justice. This action could not have been commenced before a justice, because slander is expressly excepted from the actions in which jurisdiction is given to justices. (§ 1, p. 280.) The motion of the defendant for costs must therefore be denied.
Motion denied.